Citation Nr: 1423962	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel







INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  The medical evidence does not show a diagnosis of PTSD but does show a diagnosis of anxiety.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Accordingly, the Board has framed the issue as listed on the title page.

The RO has not adjudicated the issue of entitlement to service connection for anxiety.  Further, the RO did not provide the Veteran with a VA examination to determine the nature and etiology of any acquired psychiatric disorders, to include PTSD and anxiety.  Considering the low threshold under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination should be scheduled to determine the nature and etiology of any acquired psychiatric disorder.




Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any additional information regarding his alleged PTSD stressors.

2. Obtain updated VA treatment records and associate the records with the claims file.

3. Ask the Veteran to provide appropriate consent to obtain outstanding private treatment records, if any.  All attempts to obtain private treatment records must be noted in the claims file.  If unable to obtain outstanding private treatment records, the RO should notify the Veteran and inform him that he can obtain and submit the records for review.

4. After the development described above has been completed, the RO should review the new evidence for anything that could corroborate the Veteran's claimed in-service stressors.

5. Then schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service, including the alleged in-service stressor if corroborated.

The examiner must be provided the claims file and copies of pertinent records on Virtual VA and VBMS for review.  Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on the examination findings, as well as a review of the claims file, including treatment records, all lay statements of record, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a) Does the Veteran currently have PTSD under DSM-IV standards?

b) If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's experiences during service.

c) If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.  The examiner should specifically address the Veteran's diagnosis of anxiety.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.

6. When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



